PER CURIAM
This is a proceeding brought pursuant to ORS 183.400 to determine the validity of two temporary administrative rules adopted by the state Senior Services Division (Division). Petitioner argues that the Division’s statement of justification for emergency rule promulgation, as required by ORS 183.335(5),1 is legally inadequate. We conclude that the statement is minimally adequate.
Rules upheld.

 ORS 183.335(5) provides:
“(5) Notwithstanding subsections (1) to (4) of this section, an agency may adopt, amend or suspend a rule without prior notice or hearing or upon any abbreviated notice and hearing that it finds practicable, if the agency prepares:
“(a) A statement of its findings that its failure to act promptly will result in serious prejudice to the public interest or the interest of the parties concerned and the specific reasons for its findings of prejudice;
“(b) A citation of the statutory or other legal authority relied upon and bearing upon the promulgation of the rule;
“(c) A statement of the need for the rule and a statement of how the rule is intended to meet the need; and
“(d) A list of the principal documents, reports or studies, if any, prepared by or relied upon by the agency in considering the need for and in preparing the rule, and a statement of the location at which those documents are available for public inspection.”